Hernandez v BG Mgt. 2, LLC (2021 NY Slip Op 00157)





Hernandez v BG Mgt. 2, LLC


2021 NY Slip Op 00157


Decided on January 13, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2018-13962
 (Index No. 509889/16)

[*1]Jessica Hernandez, appellant,
vBG Management 2, LLC, respondent.


Jesse Barab, New York, NY (Brett Singer of counsel), for appellant.
Smith Mazure, P.C., New York, NY (J. Jay Young of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Kathy J. King, J.), dated October 15, 2018. The order granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff commenced this action to recover damages for personal injuries she allegedly sustained when she slipped and fell while descending the interior staircase of the defendant's building. The Supreme Court granted the defendant's motion for summary judgment dismissing the complaint. The plaintiff appeals.
The defendant established its prima facie entitlement to judgment as a matter of law by demonstrating that it maintained the premises in a reasonably safe condition and that it neither created nor had actual or constructive notice of the alleged hazardous condition that caused the plaintiff to fall (see Lieb v Guzman, 134 AD3d 913; Rolland v New Prospects of Brooklyn, Inc., 128 AD3d 939; Morrison v Apostolic Faith Mission of Portland, Or., 111 AD3d 684). In opposition, the plaintiff failed to raise a triable issue of fact (see Cusumano v City of New York, 15 NY3d 319; Altschuler v Gramatan Mgt., Inc., 27 AD3d 304).
Accordingly, we agree with the Supreme Court's determination to grant the defendant's motion for summary judgment dismissing the complaint.
DILLON, J.P., BARROS, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court